                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MARC ANDERSON, et al.,                             Case No. 15-cv-02172-JSW
                                                        Plaintiffs,                         ORDER TO PLAINTIFFS TO SHOW
                                   8
                                                                                            CAUSE WHY DOCUMENTS
                                                 v.                                         IDENTIFIED AS CONFIDENTIAL RE
                                   9
                                                                                            MOTION IN LIMINE TO EXCLUDE
                                  10     SEAWORLD PARKS AND                                 VISSER TESTIMONY SHOULD BE
                                         ENTERTAINMENT, INC.,                               MAINTAINED UNDER SEAL
                                  11                    Defendant.                          Re: Dkt. Nos. 303, 344
                                  12
Northern District of California
 United States District Court




                                  13          On June 7, 2019, Defendant filed a motion in limine to exclude the expert testimony of Dr.

                                  14   Ingrid N. Visser, and filed an administrative motion to file portions of its motion and the exhibits

                                  15   in support thereof under seal. (Dkt. No. 303.) On July 19, 2019, Defendants filed their reply and

                                  16   another administrative motion to seal. (Dkt. No. 344.) According to Defendant’s motions to seal,

                                  17   certain materials were designated Confidential by Plaintiffs and/or Dr. Visser, although some of

                                  18   the materials also contain information that Defendant designated as confidential.

                                  19          Neither Plaintiffs nor Dr. Visser have filed a declaration pursuant to Northern District Civil

                                  20   Local Rule 79-5 in response to Defendant’s motions. Accordingly, by no later than August 23,

                                  21   2019, Plaintiffs and Dr. Visser shall file declarations demonstrating why the documents they have

                                  22   designated as confidential should be maintained under seal. If Plaintiffs and Dr. Visser do not

                                  23   submit declarations by that date, the Court will rule on the motions based solely on the

                                  24   information presented by Defendant.

                                  25          IT IS SO ORDERED.

                                  26   Dated: August 13, 2019

                                  27                                                    ______________________________________
                                                                                        JEFFREY S. WHITE
                                  28                                                    United States District Judge
